Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Response to Arguments
The rejections of the Final office action mailed 5/19/2021, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Michael D. Berger (Reg. No. 52616), Attorney of Record, on 10/14/2021.


Claim 1. (Currently Amended) A method of optimizing the production scheme of a hydrocarbon-containing reservoir comprising:
a)            collecting image log, microseismic, Distributed Temperature Sensing (DTS), Distributed Acoustic Sensing (DAS), and pressure data from at least one observation well in a hydrocarbon-containing reservoir to form a pre-stimulation data set;
b)            while fracturing at least one well in a first fracture stimulation stage according to pre-determined fracturing parameters to form a set of fractures;
c)            collecting image log, microseismic, Distributed Temperature Sensing (DTS), Distributed Acoustic Sensing (DAS), and pressure data from at least said observation well in [[a]] the hydrocarbon-containing reservoir to form a strain response data set;
d)            identifying said set of fractures formed in step b) from said strain response data set wherein said formation deformation is mechanically coupled with the strain rate during hydraulic fracturing and formation compression through stress shadowing;
e)            characterizing the complexity of said set of fractures;
f)             updating said pre-determined fracturing parameters based on said characterizing step; and,
g)            performing a second fracturing stimulation stage using said updated fracturing parameters in step f).

Claim 2. (Previously Presented) The method of claim 1, wherein said image log and/or microseismic data samples a stimulated reservoir volume (SRV).  

Claim 3. (Original) The method of claim 1, wherein said observation well is one or more adjacent producer wells.

Claim 4. (Original) The method of claim 1, wherein said observation well collects data from one or more adjacent producer wells.

Claim 5. (Original) The method of claim 1, wherein said characterizing step further includes modeling the stimulated reservoir volume (SRV) of said reservoir.

Claim 6. (Currently Amended) The method of claim [[1]] 5, further comprising repeating steps a) to f) of the method and updating the model of said SRV iteratively.

Claim 7. (Currently Amended) The method of claim 1, wherein [[the]] a relative extent of stimulated reservoir volume (SRV) is estimated from microseismic and cross well DAS fracture density spatially assigned through a statistical analysis of drill through data.

Claims 8 – 30. (Canceled) 

Claim 31. (Currently Amended) A non-transitory computer readable storage medium storing a computer program product for characterizing a hydraulic fracturing stimulation, said computer program product comprising:
at least one observation well in a hydrocarbon-containing reservoir 
b)            integrated core data, image log data, microseismic data, Distributed Temperature Sensing (DTS) data, Distributed Acoustic Sensing (DAS) DATA, and pressure data during fracturing of a reservoir to form a strain response data set, 
c)            computer code for estimating a stimulated reservoir volume (SRV) that is being fractured from the data in a) and b) wherein said computer code identifies said set of fractures formed in step b) from said strain response data set wherein formation deformation is mechanically coupled with a strain rate during hydraulic fracturing and formation compression through stress shadowing, 
d)            computer code for characterizing the complexity of said set of fractures; 
e)            computer code for modifying fracturing parameters from step a) based on said characterizing step; and,
f)            computer code for performing a second fracturing stimulation using said modified fracturing parameters in step e). 

Claim 32. (Currently Amended) The non-transitory computer readable storage medium storing a computer program product of claim 31, wherein modifying said fracturing parameters improves production.



Claim 34. (Previously presented) The non-transitory computer readable storage medium storing a computer program product of claim 31, wherein said observation well is one or more adjacent producer wells.

Claim 35. (Currently Amended) The non-transitory computer readable storage medium storing a computer program product of claim 31, wherein said Distributed Temperature Sensing (DTS) data, Distributed Acoustic Sensing (DAS) DATA, and pressure data are collected from one or more adjacent producer wells.

Claim 36. (Previously presented) The non-transitory computer readable storage medium storing a computer program product of claim 31, wherein said characterizing step further includes modeling the stimulated reservoir volume (SRV) of said reservoir.

Claim 37. (Currently Amended) The non-transitory computer readable storage medium storing a computer program product of claim [[31]] 36, further comprising repeating steps c) to e) and modifying the model of said SRV iteratively.

Claim 38. (Currently Amended) The non-transitory computer readable storage medium storing a computer program product of claim 31, wherein [[the]] a relative extent of stimulated reservoir volume (SRV) is estimated from microseismic and cross well DAS fracture density spatially assigned through a statistical analysis of drill through data.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Dusterhoft et al (US 2017/0075006 A1) teaches data collection using seismic profiling system from observation well and  application of seismic profiling data in dynamic fracture mapping of fractures created by a fracture treatment. The method include analyze seismic responses data and performing multi-stage fracture treatment.
Webster et al (NPL: Developments in diagnostic tools for hydraulic fracture geometry analysis, 2013) teaches a diagnostic tool which include Distributed Temperature Sensing (DTS) and Distributed Acoustic Sensing (DAS) for hydraulic fracture geometry analysis.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1 and 31:
“identifying said set of fractures formed in step b) from said strain response data set wherein said formation deformation is mechanically coupled with the strain rate during hydraulic fracturing and formation compression through stress shadowing”.
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
 


Conclusion
Claims 1-7 and 31-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148